

116 HR 6410 IH: To direct the President to use authority under the Defense Production Act of 1950 to ensure an adequate supply of equipment necessary for limiting the spread of COVID-19.
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6410IN THE HOUSE OF REPRESENTATIVESMarch 27, 2020Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the President to use authority under the Defense Production Act of 1950 to ensure an adequate supply of equipment necessary for limiting the spread of COVID-19.1.FindingsCongress makes the following findings:(1)The global shortage of medical supplies due to the COVID-19 pandemic has paralyzed healthcare systems around the world and threatens to collapse the United States healthcare system.(2)There are approximately 160,000 ventilators in the United States.(3)It has been estimated that as many as 742,000 could be needed.(4)The Department of Health and Human Services estimated that healthcare providers may need 3,500,000,000 face masks to meet potential long-term need.2.Use of Defense Production Act authority for equipment necessary for limiting spread of COVID-19(a)In generalImmediately upon the enactment of this Act, the President shall—(1)determine under section 101(b) of the Defense Production Act of 1950 (50 U.S.C. 4511(b)) that—(A)medical equipment described in paragraph (3)(B) is scarce and critical material essential to the national defense; and(B)the requirements of the national defense for such equipment cannot be met without exercising the authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.);(2)identify private sector capacity to produce such equipment; and(3)exercise the authorities provided by the Defense Production Act of 1950 to the extent necessary—(A)to mitigate, where possible, the dependency of the United States on overseas sources of supply of each such materials during the global shortage; and(B)to ensure the immediate adequacy of productive capacity and supply of ventilators, N–95 masks and other essential personal protective equipment needed to address the COVID-19 crisis, including at least—(i)600,000 ventilators; and(ii)300,000,000 N–95 masks.(b)ReportsBeginning on the date of the declaration of a national pandemic or the declaration of a public health emergency and ending on the date that is 7 days after the termination of such pandemic or emergency, the head of the agency coordinating the National response to the pandemic or emergency, shall submit to Congress weekly reports on—(1)the status of the production of equipment, ventilators, and medical protective gear;(2)available resources; and(3)the plan for the distribution of equipment, ventilators, and medical protective gear.(c)TerminationThis section, and authorities carried out pursuant to this section, shall terminate on the date on which the national emergency declared under the National Emergencies Act (50 U.S.C. 1601 et seq.), relating to the COVID-19 outbreak, terminates.